  8:17-cr-00155-LSC-SMB Doc # 55 Filed: 06/17/20 Page 1 of 3 - Page ID # 148



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:17CR155

       vs.
                                                       MEMORANDUM AND ORDER
JASON G. STOOPS,

                      Defendant.


       This matter is before the Court on the Defendant’s “Second Emergency Motion

Following Court’s Instructions for Reduction of Sentence Pursuant to 18 U.S.C.

3582(c)(1)(A),” ECF No. 54. The Defendant seeks a reduction of his sentence pursuant

to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194 (2018), specifically to a term of time served or home

confinement.

       In Section 603 of the First Step Act, Congress amended 18 U.S.C. § 3582(c)(1)(A)

to permit defendants to move a sentencing court for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

The Defendant’s first motion was denied due to a failure to exhaust any administrative

remedies. He now has submitted a copy of his request for compassionate release,

directed to his Warden on May 7, 2020, ECF No. 54 at Page ID #144, and the Warden’s

denial of the request, dated May 13, 2020, id. at Page ID #145.

       Section 3582(c)(1)(A) also provides in pertinent part:
  8:17-cr-00155-LSC-SMB Doc # 55 Filed: 06/17/20 Page 2 of 3 - Page ID # 149




      [T]he court . . . may reduce the term of imprisonment (and may impose a
      term of probation or supervised release with or without conditions that does
      not exceed the unserved portion of the original term of imprisonment), after
      considering the factors set forth in section 3553(a) to the extent that they
      are applicable, if it finds that—

             (i)     extraordinary and compelling reasons warrant such a
                     reduction;
                     ....

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission[.]


      The Defendant asserts that his housing conditions at the Bureau of Prisons’ facility

in Yankton, South Dakota, are “a breeding ground for a deadly virus COVID-19.” ECF No.

54 at Page ID # 140. He also notes that he has a history of Hepatitis-C, making him

vulnerable to medical complications if he were to contract the virus. Id. at Page ID #141.

Yet the Defendant does not allege that there have been any confirmed cases of COVID-

19 at the Yankton facility where he resides, and the Bureau of Prisons’ website reflects

no confirmed cases as of the date of this Memorandum and Order. See

https://www.bop.gov/coronavirus/

      Because the Defendant has not shown any extraordinary or compelling reason for

a reduction in his sentence, the Court need not discuss section 3553(a) factors or

applicable policy statements issued by the Sentencing Commission.

      Accordingly,

      IT IS ORDERED:

      1.     The Defendant’s “Second Emergency Motion Following Court’s Instructions
             for Reduction of Sentence Pursuant to 18 U.S.C. 3582(c)(1)(A),” ECF No.
             54, is denied; and


                                            2
8:17-cr-00155-LSC-SMB Doc # 55 Filed: 06/17/20 Page 3 of 3 - Page ID # 150




   2.    The Clerk will mail a copy of this Memorandum and Order to the
         Defendant at his last known address.


   Dated this 17th day of June 2020.
                                           BY THE COURT:
                                           s/Laurie Smith Camp
                                           Senior United States District Judge




                                       3
